t c summary opinion united_states tax_court anthony donyen gray petitioner v commissioner of internal revenue respondent docket no 22455-11s filed date anthony donyen gray pro_se marissa r lenius for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and imposed a sec_6662 accuracy-related_penalty of dollar_figure petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 the issues remaining for decision are whether petitioner is entitled to a dependency_exemption deduction for a d j entitled to head_of_household filing_status entitled to a child_tax_credit and liable for an accuracy-related_penalty under sec_6662 all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar it is the court’s policy to refer to minors only by their initials see rule a petitioner concedes that he is not entitled to a deduction of dollar_figure for miscellaneous expenses reported on schedule a itemized_deductions background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in maryland when the petition was filed petitioner is an accountant and he was not married during the taxable_year i a d j a d j was born in petitioner and yvonne jaja a d j ’s parents were never married ii petitioner’s obligation to support a d j on date a support magistrate for the family court of the state of new york family court entered an order of support directing petitioner to make biweekly child_support payments of dollar_figure to ms jaja for the benefit of a d j the support payments equaled of a d j ’s basic child_support needs the support magistrate’s order of support and findings_of_fact identify ms jaja as a d j ’s custodial_parent the support magistrate did not address whether petitioner or ms jaja would claim a d j as a dependent for tax purposes iii petitioner’s tax_return for on date petitioner timely filed his federal_income_tax return for designating single filing_status petitioner attached schedule a to his return and claimed inter alia a deduction for miscellaneous expenses of dollar_figure the internal_revenue_service irs selected petitioner’s return for examination during the course of the examination petitioner submitted to the irs an amended tax_return for claiming a dependency_exemption deduction for a d j head_of_household filing_status and a child_tax_credit petitioner did not attach a form_8332 release revocation of release of claim to exemption for child by custodial_parent or its equivalent to either his original or amended tax_return for the irs did not file or otherwise process petitioner’s amended_return iv notice_of_deficiency the deficiency in this case is attributable to respondent’s disallowance of dollar_figure of the dollar_figure deduction petitioner claimed for miscellaneous expenses on schedule a as previously indicated petitioner concedes that adjustment respondent also determined that petitioner is liable for an accuracy-related_penalty v petition for redetermination petitioner alleged in relevant part that respondent failed to consider documentation that he submitted to show that a d j was his dependent during the year in issue and that he is entitled to head_of_household filing_status vi trial this case was called for trial in baltimore maryland on date petitioner appeared and testified that contrary to the family court’s order of support a d j did not continue to reside with ms jaja rather a d j resided with him during the period april through date when petitioner purportedly sent a d j to live with his sister in sacramento california petitioner offered evidence that sometime in the family court suspended its order directing him to make child_support payments to ms jaja respondent offered evidence that ms jaja claimed a d j as a dependent for the taxable_year petitioner did not call any witnesses or offer any documentation at trial in support of his claim that a d j lived with him for more than one-half of petitioner informed the court however that if he were given additional time he could produce a witness and documents to prove his case giving petitioner the benefit of the doubt the court treated the proceedings in baltimore as a partial trial and with the parties’ consent set the case for further trial in washington d c shortly before the scheduled trial date petitioner informed the court that he was unable to procure a witness or additional documentation in support of his claim that a d j resided with him during as a result the court closed the record and proceeded to resolve the issues remaining in dispute discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 dependency_exemption deduction sec_151 provides that a taxpayer generally is allowed a deduction for the applicable exemption_amount for each individual who is a dependent sec_152 defines the term dependent to include a qualifying_child or a qualifying_relative a qualifying_child must inter alia share the same principal_place_of_abode as the taxpayer for more than one-half of the year in issue sec_152 in order to be a qualifying_relative an individual must not inter alia be a qualifying_child of another taxpayer for the year in issue sec_152 petitioner failed to prove that a d j lived with him for more than one-half of petitioner’s testimony was inconsistent vague and self-serving and it directly contradicted the family court’s order of support and findings_of_fact identifying ms jaja as a d j ’s custodial_parent we are not required to nor will we rely on petitioner’s testimony alone to establish his entitlement to the dependency_exemption deduction and child_tax_credit in dispute see eg 112_tc_183 thus we hold that a d j was not petitioner’s qualifying_child within the meaning of sec_152 during the year in issue the record also shows that ms jaja claimed a d j as a dependent for petitioner failed to show that a d j was not ms jaja’s qualifying_child and therefore a d j was not his qualifying_relative within the meaning of sec_152 sec_152 provides a special rule for parents who are separated divorced or living apart for the last six months of the calendar_year as relevant here petitioner as the noncustodial_parent could gain entitlement to the disputed deduction if ms jaja the custodial_parent executed a signed written declaration under sec_152 releasing her claim to the deduction such a declaration must be unconditional and made either on form_8332 or in a statement conforming to the substance of that form 114_tc_184 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date petitioner did not offer any evidence that he had obtained a declaration from ms jaja in fact the record indicates that ms jaja claimed a d j as a dependent for therefore the exception provided by sec_152 is not applicable in this case in sum petitioner failed to prove that a d j was his qualifying_child or qualifying_relative during the taxable_year it follows that petitioner is not entitled to a dependency_exemption deduction for a d j under sec_151 head_of_household filing_status sec_1 prescribes a relatively favorable tax schedule for a taxpayer who qualifies for head_of_household filing_status sec_2 in pertinent part defines a head_of_household as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 see 128_tc_13 as previously discussed a d j was not petitioner’s qualifying_child within the meaning of sec_152 for nor was petitioner entitled to a dependency_exemption deduction for her under sec_151 consequently petitioner does not qualify for head_of_household filing_status his correct filing_status for the taxable_year is single child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as previously discussed petitioner did not have a qualifying_child for the taxable_year and therefore he is not entitled to a child_tax_credit for that year accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs see olive v commissioner t c ____ ____ slip op pincite date the commissioner bears the initial burden of production sec_7491 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability for the year id in the light of petitioner’s concession that he is not entitled to a deduction of dollar_figure for miscellaneous expenses reported on schedule a for the year in issue respondent has satisfied his burden of production in respect of the accuracy-related_penalty petitioner an accountant failed to offer any evidence that he acted with reasonable_cause and in good_faith in reporting his tax_liability for accordingly respondent’s determination to impose an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered for respondent
